Title: From James Madison to the Senate, 26 March 1816
From: Madison, James
To: Senate


                    
                        
                            Tuesday March 26th. 1816.
                        
                    
                    I lay before the Senate for their advice as to a ratification Articles of a Treaty and of a Convention which has been concluded with the Cherokee nation; with Documents relating to the losses by the Indians for which in demnity [sic] is Stipulated.
                    
                        
                            James Madison
                        
                    
                